Citation Nr: 0841865	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-28 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 20, 
2004, for the award of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran has submitted additional evidence since the 
issuance of the supplemental statement of the case (SSOC) in 
January 2008.  Under 38 C.F.R. § 20.1304, new evidence 
received by the Board, if pertinent to the case on appeal, 
usually requires a return of the case to the RO for review, 
consideration, and preparation of a SSOC prior to a Board 
decision, unless there has been a waiver of such initial RO 
review.  The evidence in this instance consists of a lay 
statement from the veteran which essentially duplicates and 
is cumulative of evidence and contentions already of record.  
As such, additional action is not needed and the Board will 
adjudicate the matter below.  


FINDINGS OF FACT

1.  The veteran was discharged from active service in October 
1968.

2.  An original claim for service connection for PTSD was 
filed on October 20, 2004, more than one year after he was 
separated from active service.

3.  In January 2005, the RO granted service connection and 
assigned a 50 percent rating for PTSD, effective October 20, 
2004, the date of receipt of the claim.

4.  The veteran disagreed with the effective date and rating 
assigned for PTSD on October 11, 2005.

5.  In an August 2006 rating decision, the RO assigned a 100 
percent disability rating for PTSD.  An effective date of 
October 20, 2004, was assigned.  

6.  There is no communication of record prior to October 20, 
2004 that can reasonably be construed as a formal or informal 
claim for entitlement to VA compensation benefits based on 
PTSD.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 20, 2004, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2008).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2008).


Factual Background and Analysis 

The veteran essentially contends that since he experienced 
symptoms of PTSD since service discharge, he is entitled to 
compensation from that point.  

The basic facts in this case are not in dispute.  The veteran 
was discharged from active duty in October 1968.  The 
evidence shows that he contacted VA in 1969.  The specific 
content of this contact is not identified in the claims 
folder; however, in June 1969, the RO denied service 
connection for throat and gland disorder.  The evidence does 
not otherwise show that a claim for PTSD was received within 
one year of service discharge.  The veteran's claims file 
also contains what appears to be an original claim for 
service connection for pneumonia residuals and throat glands 
received by VA in January 1970; no reference to psychiatric 
disability was made.  

The veteran filed an original claim for service connection 
for PTSD on October 20, 2004.  In support of this claim is a 
November 2004 examination report which shows the examiner 
diagnosed severe chronic PTSD directly associated with the 
veteran's exposure to combat in Vietnam.  The effective date 
established was October 20, 2004, the date of receipt of the 
claim.  The Board has reviewed the evidence to determine 
whether a claim, formal or informal, exists before October 
20, 2004 (the date of the application).  Although the veteran 
had apparently filed a claim for service connection for 
throat and gland disorders in 1969, that claim did not 
indicate a desire or intent to claim service connection for 
PTSD.  

In addition, there is no provision in the law for awarding an 
earlier effective date based on the veteran's assertion that 
the disability existed before he filed the claim.  
Specifically, "the mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  
Brannon v. West,12 Vet. App. 32, 135 (1998).  The Court has 
emphasized this point:  "The effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection . . . but 
on the date that the application upon which service 
connection was actually awarded was filed with VA."

During an August 2008 Travel Board hearing, the veteran 
essentially reiterated previously submitted information 
concerning a VA psychiatric hospitalization between 1968 and 
1970 in Newington, Connecticut.  However, attempts by the RO 
to obtain medical records were unsuccessful and no additional 
treatment records could be obtained.  In response to requests 
for pertinent treatment records, the VA Connecticut Health 
Care System indicated no records were on file for the 
veteran.  In this case, the Board finds no reason to doubt 
the accuracy of the claims file, which has been carefully 
reviewed.  Moreover, there is no indication that records are 
otherwise incomplete or inaccurate.  The remaining evidence 
shows initial psychiatric treatment of the veteran in 1991.  
Also of record is a statement from a private psychiatrist 
noting outpatient treatment of the veteran since 1997 for 
symptoms of PTSD.  At that time, he was treated for mild 
reactive depression following a motor vehicle accident.  
However, neither document forms the basis for an informal 
claim, as there is no indication of a desire for benefits due 
to psychiatric disability.  

Rather, the record shows that the first and only claim for VA 
benefits based on PTSD was the one date-stamped as received 
at the RO on October 20, 2004, well after one year from the 
veteran's discharge.  The claims file does not include any 
communication of record dated prior to October 20, 2004, that 
may reasonably be construed as an informal claim for this 
benefit.  38 C.F.R. § 3.155(a).  

Accordingly, the earliest date that may be assigned for 
service connection for PTSD is the date the veteran filed his 
claim, October 20, 2004.  38 U.S.C.A. §§ 5101(a), 5107 (West 
2002); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2008).  The 
pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by it.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in November 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran a letter 
in March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007) (once service connection is granted the claim 
has been substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial).  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records (STRs) and pertinent post-service 
treatment reports are of record.  Thus, it appears that all 
obtainable evidence identified by the veteran relative to the 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date prior to October 20, 2004, for the grant of 
service connection for PTSD is denied.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


